Dear Mayor Villere:
We received your request for an opinion regarding the authority of the City of Covington to lease building space to a church.  Based on the information provided to us, it is our understanding that the City of Covington is acquiring property to be used as a multi-purpose/multi-agency community center.  The city would like to use the community center to expand existing programs and services that the city currently offers and is considering allowing the First Baptist Church of Covington to use a portion of the facility for Wednesday evening and Sunday church services for a agreed upon fee.  The facility is not to be used exclusively by any one person or entity and the portion of the facility used by the church will be available for others to use on the remaining days of the week.
La. R.S. 33:4712.6 addresses the authority of the City of Covington to sell, exchange, or lease property which it owns. However, because the facility is not for the exclusive use of any one person or entity, the arrangement proposed by the city is not a lease as that term is used in La. R.S. 33:4712.6.  This arrangement is a contract whereby the city is charging a fee for the short term use of the facility.  Although there is no statute that addresses this type of arrangement, we recommend that a standard agreement and rate schedule be adapted and applied uniformly to all applicants for use of the facility.
Thus, it is our opinion that the City of Covington may contract for the non-exclusive use of property that it owns.   Certainly, the city must give objective consideration to all persons who wish to use the complex and the city may not deny anyone the use of the building because of his or her religious affiliation.
We trust that this adequately responds to your request.  If you have any questions or comments, please contact us.
With kindest regards,
Very truly yours,
                         RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY: ____________________________ TINA VICARI GRANT ASSISTANT ATTORNEY GENERAL
RPI/TVG/crt